Complaint is renewed in appellant's motion of the refusal on the part of the trial court to permit one Hicks to testify for appellant; also of the court's action in refusing to tell the jury in his charge not to consider the testimony of the officers as to what they found upon search of appellant's car. The record contains no bill of exception complaining of the court's action in either particular. This court can not pass on questions not properly brought before it for review.
The jury do not have to accept the testimony of the accused given on the trial; nor does the fact that they have rejected same as evidenced by their verdict, furnish any ground for reversal.
The legality vel non, of a search by officers of a car or other place or object, must be raised when the evidence is offered on the trial, *Page 290 
and the decision of the lower court regarding the proposition if adverse must be then objected to and complaint thereof preserved and here presented in some way according to rules of procedure well understood. Appellant complains here of matters of which apparently no proper complaint was made in the court below.
The motion for rehearing is overruled.
Overruled.